Case 2:19-cv-01549-SVW-PLA Document 18 Filed 03/11/19 Page 1 of 21 Page ID #:13231



       1   RALPH ROGARI (SBN 139422)
           ROGARI LAW FIRM, PC
       2   12400 Wilshire Blvd. Suite 400
           Los Angeles, CA 90025
       3   (310) 207-0059
       4   MARY LEE (SBN 177085)
           LAW OFFICES OF MARY LEE
       5   3250 Wilshire Boulevard 1750
           Los Angeles, CA 90010
       6   (213) 383-9083
       7   Attorneys for Plaintiff, Optional Capital, Inc.
       8

       9

      10                    UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
      11

      12

      13   OPTIONAL CAPITAL, INC.,                 CASE 2:19 CV 01549 SVW (PLA)
      14                       Plaintiff,
                                                   EX-PARTE APPLICATION FOR
      15         v.                                ORDER REMANDING ACTION
                                                   TO STATE COURT;
      16   DAS CORPORATION,                        MEMORANDUM OF POINTS AND
                                                   AUTHORITIES; DECLARATION
      17                  Defendant.               OF RALPH ROGARI
           ___________________________
      18                                           [28 U.S.C. 1447[c].]
      19

      20         Plaintiff Optional Capital Inc. (Optional) respectfully moves this Court
      21   for an ordering remanding this case to the Los Angeles Superior Court from
      22   which defendant DAS Corporation (DAS) improperly removed it.
      23         The lawsuit itself was filed in 2011. Optional seeks tort damages against
      24   DAS based solely on California state law claims: conversion, fraudulent
      25   transfer, and violation of California Penal Code § 496. Since the action is based
      26   upon state law, this court lacks subject matter jurisdiction. 28 U.S.C. § 1447[c].
      27        Yet, after seven years of litigation, and on the eve of trial, with all
      28   discovery completed and all trial documents prepared and filed, DAS sought to
                           PLAINTIFF’S EX-PARTE APPLICATION TO REMAND
Case 2:19-cv-01549-SVW-PLA Document 18 Filed 03/11/19 Page 2 of 21 Page ID #:13232



       1   delay the trial by filing its removal petition.
       2         The removal then had its intended effect. DAS got the continuance the
       3   trial court had refused to grant. The FSC was continued from March 5, 2019 to
       4   March 18, 2019, and the jury trial was continued from March 11, 2019, to April
       5   15, 2019. The petition claims that DAS just discovered that Optional is
       6   actually bringing federal claims. The assertion is frivolous. Federal subject
       7   matter jurisdiction did not suddenly appear on the eve of trial of Optional’s state
       8   law claims.
       9         Since Optional will again lose its jury trial date if required to bring this
      10   application on notice, it makes this ex parte application pursuant to Local Rule
      11   7-19. Optional’s counsel advised DAS’s attorneys on March 5, 2019 of its
      12   intent to file this ex-parte application unless DAS was willing to withdraw the
      13   subject removal petition, and DAS’s counsel has refused to do so, thus
      14   necessitating this application. (Rogari decl., ¶ 16.)
      15         WHEREFORE, Optional respectfully requests this application be granted
      16   and the matter remanded to the Superior Court of California, Los Angeles
      17   County, forthwith.
      18                                            Respectfully submitted,
      19   Date: March 11, 2019                     ROGARI LAW FIRM, PC
      20

      21                                            /S/ Ralph Rogari_____________
                                                    By: Ralph Rogari, Attorney for
      22                                            Plaintiff, Optional Capital, Inc.
      23

      24

      25

      26

      27

      28

                            PLAINTIFF’S EX-PARTE APPLICATION TO REMAND
                                                -2-
Case 2:19-cv-01549-SVW-PLA Document 18 Filed 03/11/19 Page 3 of 21 Page ID #:13233



       1                                        TABLE OF CONTENTS
       2                                                                                                       Page
       3   1.      Background.................................................................................. 1
       4
           2.      The Court lacks subject matter jurisdiction over Optional’s
       5           state law claims. DAS has not met its burden to establish
                   any of Optional’s causes of action are based upon a
       6           substantial question of federal law.............................................. 5
       7   3.      The petition is also untimely........................................................ 9
       8   4.      The Act of State Doctrine does not support removal.................. 10
       9   5.      Conclusion................................................................................... 12
      10   Declaration of Ralph Rogari ................................................................. 13
      11   Exhibit 1: First Amended Complaint
      12   Exhibit 2: U.S. v. DAS Corp., 406 Fed.Appx. 154 (2010)
      13   Exhibit 3: Optional Capital, Inc. v. Kim, 414 Fed.Appx. 12 (2011.
      14   Exhibit 4: Findings of Fact and Conclusions of Law
      15   Exhibit 5: Final Judgment on Claims of Optional Capital
      16   Exhibit 6: Answer of DAS Corporation
      17   Exhibit 7: Emails
      18

      19

      20

      21

      22

      23

      24

      25

      26

      27

      28
                                PLAINTIFF’S EX-PARTE APPLICATION TO REMAND
Case 2:19-cv-01549-SVW-PLA Document 18 Filed 03/11/19 Page 4 of 21 Page ID #:13234



       1                            TABLE OF AUTHORITIES
       2         Federal Cases                                               Page
       3   Alfred Dunhill of Londong, Inc. v. Republic of Cuba
                 425 U.S. 682 (1976)                                         11
       4
           Balla v. Idaho State Bd. of Corrections
       5         869 F.2d 461 (9th Cir 1989)                                 7
       6   Caterpillar, Inc. v. Williams
                 482 U.S. 386 (1987)                                         6
       7
           Eyak Native Village v. Exxon Corp.
       8        25 F.3d 773 (9th Cir. 1994)                                  8
       9   Franchise Tax Bd. of Cal. v. Construction Laborers
                 Vacation Trust for Southern Cal., 463 U.S. 1 (1983)         8
      10
           Gaus v. Miles
      11         980 F.2d 564 (9th Cir 1992)                                 5
      12   Hanson v. Denckla
                357 U.S. 235 (1958)                                          9
      13
           Harris v. Provident Life and Accident Ins. Co.
      14         26 F.3d 930 (9th Cir. 1994)                                 5-6
      15   Hunter v. United Van Lines
                746 F.2d 635 (9th Cir. 1984)                                 8
      16
           Kamilche Co. v. United States
      17        53 F.3d 1059 (9th Cir. 1995)                                 10
      18   Leeson v. Transamerica Disability Income Plan
                671 F.3d 969 (9th Cir. 2012)                                 6
      19
           Libhart v. Santa Monica Dairy Co.
      20         92 F.2d 1062 (9th Cir. 1979)                                5
      21   Maggio v. Zeitz
                333 U.S. 56 (1948)                                           7
      22
           Optional Capital, Inc. v. KJ Kim et al.
      23         414 Fed.Appx. 12, 2011 WL 17578                             2
      24   Owen Equip. v. Erection Co. v. Kroger
                437 U.S. 365 (1978)                                          5
      25
           Rivet v. Regions Bank of Louisiana
      26         522 U.S. 480 (1998)                                   7-8, 10, 11
      27   Smith v. Industrial Valley Title Ins. Co.
                 957 F.2d 90 (3d Cir. 1992)                                  6
      28
                           PLAINTIFF’S EX-PARTE APPLICATION TO REMAND

                                                 -ii-
Case 2:19-cv-01549-SVW-PLA Document 18 Filed 03/11/19 Page 5 of 21 Page ID #:13235



       1   Stock W., Inc. v. Confederated Tribes
                 873 F.2d 1221 (9th Cir. 1989)                                5
       2
           Syngenta Crop Protection, Inc. v. Henson
       3        537 U.S. 38 (2002)                                            8
       4   Tahoe-Sierra Pres’n Council, Inc. v. Tahoe Reg’l Planning Ag.
                322 F.3d 1064 (9th Cir. 2003)                                 7
       5
           Timberlane Lumber Co.  v. Bank of America
       6        549 F.2d 597 (9th Cir. 1976)                                  11
       7   Ultramar America Ltd. v. Dwelle
                 900 F.2d 1412 (9th Cir. 1990)                                7
       8
           United Investors Life Ins.
                                 th
                                      Co. v. Waddell U Reed Inc.
       9         360 F.3d 960 (9 Cir. 2004)                                   5
      10   U.S. v. DAS Corporation
                 406 Fed.Appx. 154, 2010 WL 5189226                           2
      11
           W.S. Kirkpatrick & Co. v. Envtl. Tectonics Corp. Int’l
      12        493 U.S. 400 (1990)                                           11
      13
                 California cases
      14
           Optional Capital, Inc. v. DAS Corp.
      15         (2014) 222 Cal.App.4th 1388, 166 Cal.Rptr.3d 705          1, 6, 7
      16
                 Constitutions and Statutes
      17
           28 U.S.C. § 1441                                                   6
      18
           28 U.S.C. § 1446 (b) (3)                                           9
      19
           28 U.S.C. § 1447 ( c)                                              5
      20
           Cal. Code of Civil Procedure § 1908 (a)                            9
      21

      22

      23

      24

      25

      26

      27

      28
                          PLAINTIFF’S EX-PARTE APPLICATION TO REMAND

                                                 -iii-
Case 2:19-cv-01549-SVW-PLA Document 18 Filed 03/11/19 Page 6 of 21 Page ID #:13236



       1              MEMORANDUM OF POINTS AND AUTHORITIES
       2
                 1.     Background
       3
                 This case involves state law claims arising from the now 18 years old
       4
           theft of $33.7 Million from Optional by Christopher Kim, Erica Kim and Bora
       5
           Lee (“the Kims”).
       6
                 The lawsuit was filed on December 1, 2011. It alleged causes of action
       7
           against DAS for conspiring with the Kims to convert the $33.7 million stolen
       8
           from Optional, and damages for DAS’s participation in a fraudulent transfer.
       9
           DAS initially obtained a dismissal of the action, but the Court of Appeal,
      10
           Second Appellate District, reversed, holding Optional had both pled and
      11
           established a prima facie case that DAS participated in a conspiracy to convert
      12
           the $33.7 million stolen from Optional, and also pled and established a prima
      13
           facie case that DAS conspired or aided and abetted Alexandria Investments
      14
           LLC (Alexandria) to make a fraudulent transfer of $13 million to DAS.
      15
           Optional Capital, Inc. v. DAS Corp., 222 Cal.App.4th 1388, 1402 (2014).
      16
                 While the action was pending in the Court of Appeal, Optional prevailed
      17
           in three related in rem asset forfeiture proceedings, with Optional being
      18
           adjudicated the owner of various properties, including $15 million of the stolen
      19
           funds that had been transferred to an account in Switzerland (Swiss Funds) held
      20
           by Alexandria.
      21
                 The in rem proceedings were filed by the U.S. Government in 2004 and
      22
           2005. (USDC consolidated cases nos. 04-2788 ABC, 04-3386 ABC, 05-
      23
           CV3910 ABC.) Optional and DAS, as well as Alexandria and the Kims, filed
      24
           ownership claims to all the properties. As it does in this action, Optional
      25
           alleged it owned the Swiss Funds because they were traceable to the funds the
      26
           Kims had stolen back in 2001. (Rogari decl., ¶ 4 .)
      27
                 The Government eventually lost its forfeiture claims. However, by
      28

                            PLAINTIFF’S EX-PARTE APPLICATION TO REMAND
                                                -1-
Case 2:19-cv-01549-SVW-PLA Document 18 Filed 03/11/19 Page 7 of 21 Page ID #:13237



       1   decision filed December 15, 2010, the Ninth Circuit held that the district court
       2   retained a duty to decide who, as between Optional, DAS, the Kims and
       3   Alexandria, was the owner of the defendant properties, and remanded with
       4   directions the district court do so. U.S. v. DAS Corporation, 406 Fed.Appx.
       5   154, 2010 WL 5189226 (2010). (Exhibit 2.)
       6           Three weeks later, the Ninth Circuit also reinstated a $33.7 million
       7   conversion verdict Optional had obtained against the Kims and Alexandria.
       8   Optional Capital, Inc. v. KJ Kim et al. 414 Fed.Appx. 12, 2011 WL 17578
       9   (2011). (Exhibit 3.)
      10           With Optional close to recovering its funds, DAS conspired with the
      11   Kims and Alexandria to fraudulently transfer the Swiss Funds out of Optional’s
      12   reach. Thirteen Million of those funds were transferred to DAS’s account in
      13   South Korea on February 1, 2011. Had Optional not sensed something was
      14   amiss by DAS’s conduct, including its sudden withdrawal of its ownership
      15   claims, the fraudulent transfer might have gone undetected for years.
      16           Following hearings in which DAS acknowledged its possession of the
      17   $13 Million did not deprive the district court of jurisdiction to determine who
      18   owned the funds, the in rem consolidated cases came on for trial on April 30,
      19   2013. (Rogari decl., ¶¶ 7, 8.) The district court conducted a bench trial on the
      20   merits of the ownership claims to the Swiss Funds and other defendant
      21   properties, and Optional prevailed. By Findings of Fact and Conclusions of
      22   Law entered on May 17, 2013, the District Court made the following findings of
      23   fact:
      24           From July 30, 2001 through November s, 2001, Christopher Kim,
                   Erica Kim, and Bora Lee ("the Kims") converted funds from
      25           Optional.
      26
                   ***
                   The approximate amount that the Kims converted from Optional
      27           was 37.1 billion Korean won.
      28

                            PLAINTIFF’S EX-PARTE APPLICATION TO REMAND
                                                -2-
Case 2:19-cv-01549-SVW-PLA Document 18 Filed 03/11/19 Page 8 of 21 Page ID #:13238



       1         Having heard the evidence presented at trial, the court finds that
                 Optional Capital, Inc., has sufficiently traced the proceeds and
       2         product of the 37.1 billion Korean won converted from it during the
       3
                 period of July 30, 2001 through November 5, 2001, to each of the
                 following properties:
       4         ***
                 (5) All funds in Credit Suisse Private Banking Account No. 0251
       5         844548-6 in the name of Alexandria Investment, LLC when the
       6
                 government served its arrest warrant on or about August 8, 2005.

       7   (Exhibit 4: pg. 3 line 25 - pg. 4 line 1; pg. 4 lines 13-16.)
       8
           The District Court also made the following conclusions of law:
       9
                 Because the Kims were working in concert to convert funds from
      10         Optional, and because the conversion scheme involved the Kims'
                 purchases of Optional's stock, the Court finds that it is appropriate to
      11
                 extend a constructive trust in Optional's favor to all of the revenue
      12         generated from the Kims' scheme as a whole, and to all of the assets
                 purchased with those revenues.
      13
                 Thus to the extent the Kims arguably obtained any portion of the
      14
                 above properties with monies derived from the proceeds of the sales
      15         from stock purchased from Optional, and not from funds converted
                 from Optional, it is still appropriate to extend a constructive trust over
      16         all those properties because all of the Kims’ revenue-generating
                 conduct at Optional was part of the same complex scheme to convert
      17
                 Optional’s funds.
      18
                 Based on the foregoing, the Court holds that a constructive trust in
      19         Optional's favor extends to all of the above-listed properties.
      20   (Exhibit 4: pg. 7 line 8 through pg. 8 line 22.)
      21         On May 23, 2013, and consistent with its Findings of Fact and
      22   Conclusions of Law, the District Court entered a Final Judgment decreeing
      23   Optional the owner of the defendant properties, including the Swiss Funds:
      24         With respect to the claims of Optional Capital Inc., IT IS HEREBY
                 FOUND, ADJUDICATED and DECREED that Optional Capital, Inc.
      25         was and is the owner of each of the following defendant properties:
                 ***
      26         Case number CV-05-3910
      27         (5)    All funds in Credit Suisse Private Banking Account No. 0251-
                        844548-6 in tile name of Alexandria Investment, LLC as of August
      28                8, 2005.

                           PLAINTIFF’S EX-PARTE APPLICATION TO REMAND
                                               -3-
Case 2:19-cv-01549-SVW-PLA Document 18 Filed 03/11/19 Page 9 of 21 Page ID #:13239



       1   (Exhibit 5: pg. 3, lines 16-18; pg. 4, lines 10-12.)
       2         As noted above, the Final Judgment was entered while the within case
       3   was pending in the state Court of Appeal. Consequently, when jurisdiction was
       4   restored in the superior court, and on March 24, 2014, Optional filed its First
       5   Amended Complaint (FAC), adding a new paragraph 23 which alleged Optional
       6   had obtained the in rem Final Judgment decreeing it the owner of the Swiss
       7   Funds. Optional also added a third state law cause of action against DAS based
       8   upon Penal Code § 496 for aiding the withholding of, or withholding from
       9   Optional, funds DAS knew were stolen. (Rogari decl., ¶10; Exhibit 1.)
      10         Upon being served with the FAC, DAS did not claim that Optional’s
      11   reliance upon the Final Judgment constituted a substantial federal question and
      12   seek to remove the action. Rather, on May 12, 2014, DAS filed an answer.
      13   Similarly, DAS’s Answer did not raise by affirmative defense that the state
      14   court lacked jurisdiction over the causes, or that the action was barred by the
      15   “Act-of-State” doctrine. (Rogari decl., ¶ 11; Exhibit 6.)
      16         From 2014-2018, Optional’s claims against other defendants were
      17   litigated to completion, and at a case management conference held April 5,
      18   2018, the superior court set the matter for jury trial against DAS to commence
      19   March 4, 2019. (Rogari decl., ¶12.)     But six months later, DAS began stalling.
      20   It made repeated ex parte applications to continue the trial, which were opposed
      21   and denied. (Rogari decl., ¶ 13.) On January 28, 2019, DAS tried a different
      22   tactic; it had its counsel move to withdraw, knowing that withdrawal on the eve
      23   of trial would necessitate a continuance for DAS, a corporate entity. DAS did
      24   not oppose the motion, but Optional did. DAS then withdrew the motion on
      25   the eve of the hearing. (Rogari decl., ¶ 13.)
      26         Finally, after the trial was briefly continued to March 11, 2019, and the
      27   FSC to March 5, 2019, DAS filed its removal petition, obtaining from this
      28   Court what it could not get from the trial court - respite from the jury trial. The
                           PLAINTIFF’S EX-PARTE APPLICATION TO REMAND
                                               -4-
Case 2:19-cv-01549-SVW-PLA Document 18 Filed 03/11/19 Page 10 of 21 Page ID
                                #:13240


    1   trial court then trailed the FSC to March 18 and the trial to April 15, so that this
    2   Court could determine whether subject matter jurisdiction existed in this Court.
    3   United Investors Life Ins. Co. v. Waddell & Reed Inc., 360 F.3d 960, 966 (9th
    4   Cir. 2004) (a district court has “a duty to establish subject matter jurisdiction
    5   over [a] removed action sua sponte, whether the parties raised the issue or not.”)
    6   (Rogari decl., ¶¶ 14, 15.)
    7         As discussed below, DAS’s removal petition has no merit. Subject matter
    8   jurisdiction does not exist, and the removal petition comes far too late in any
    9   event. The case should be remanded so that the FSC set for March 18, 2019 and
   10   the jury trial set for April 15, 2019 can go forward. Optional should also be
   11   awarded its costs and reasonable attorneys fees against DAS and its attorneys,
   12   LTL attorneys.
   13

   14         2.     The Court lacks subject matter jurisdiction over
                     Optional’s state law claims. DAS has not met its burden
   15                to establish any of Optional’s causes of action are based
                     upon a substantial question of federal law.
   16
              Federal courts are “courts of limited jurisdiction.” Owen Equip. &
   17
        Erection Co. v. Kroger, 437 U.S. 365, 374 (1978). As such, “a federal court is
   18
        presumed to lack jurisdiction in a particular case unless the contrary
   19
        affirmatively appears.” Stock W., Inc. v. Confederated Tribes of the Colville
   20
        Reservation, 873 F.2d 1221, 1225 (9th Cir. 1989) Thus, removal jurisdiction
   21
        statutes are strictly construed against removal. Libhart v. Santa Monica Dairy
   22
        Co., 92 F.2d 1062, 1064 (9th Cir. 1979). “Federal jurisdiction must be rejected
   23
        if there is any doubt as to the right of removal in the first instance.” Gaus v.
   24
        Miles, 980 F.2d 564, 566 (9th Cir. 1992). A district court must remand a
   25
        removed action “if at any time before final judgment it appears that the district
   26
        court lacks subject matter jurisdiction.” 28 U.S.C. § 1447[c]. “The burden of
   27
        establishing federal jurisdiction falls on the party invoking removal.” Harris v.
   28

                         PLAINTIFF’S EX-PARTE APPLICATION TO REMAND
                                             -5-
Case 2:19-cv-01549-SVW-PLA Document 18 Filed 03/11/19 Page 11 of 21 Page ID
                                #:13241


    1   Provident Life and Accident Ins. Co., 26 F.3d 930 (9th Cir. 1994), overruled on
    2   other grounds by Leeson v. Transamerica Disability Income Plan, 671 F.3d 969,
    3   979 (9th Cir. 2012).
    4         DAS has not, and can not, meet its burden to establish federal jurisdiction
    5   over any of the three causes of action in Optional’s FAC. Removal is proper
    6   only if the claims could have been originally filed in federal court. 28 U.S.C. §
    7   1441. Removal is governed by the “well-pleaded complaint” rule. Caterpillar,
    8   Inc. v. Williams, 482 U.S. 386, 392 (1987). Under this rule, “federal
    9   jurisdiction exists only when a federal question is presented on the face of
   10   plaintiff's properly pleaded complaint.” Id. Mere reference to federal law is
   11   insufficient to permit removal. See Smith v. Industrial Valley Title Ins. Co., 957
   12   F.2d 90, 93 (3d Cir. 1992) The three causes pled in Optional’s complaint are
   13   pure state law claims. They seek damages for conversion, fraudulent transfer,
   14   and violation of California Penal Code § 496. Federal law does not create any
   15   of these causes of action, and it would have been improper for Optional to have
   16   brought any one of them in Federal Court.
   17         Nor does the fact that Optional asked the state court to streamline the case
   18   by giving Full Faith and Credit to the Final Judgment, or that DAS has asked
   19   the state court to give collateral estoppel effect to minute orders in post-
   20   Judgment contempt proceedings, vest this Court with subject matter
   21   jurisdiction, as DAS claims.
   22         First, Optional can prevail on each of its causes of action even were it not
   23   the owner of the Swiss Funds. The fraudulent transfer cause only requires
   24   Optional to prove Alexandria transferred the $13 million to DAS to avoid its
   25   $33 million dollar debt to Optional. Optional Capital, Inc. v. DAS Corp., supra,
   26   222 Cal.App.4th at 1388. Likewise, on the conversion and Penal Code § 496
   27   causes, DAS is also sued on a conspiracy theory; that it was part of the
   28   conspiracy to convert the $33 million stolen from Optional in 2001. (FAC ¶¶
                        PLAINTIFF’S EX-PARTE APPLICATION TO REMAND
                                            -6-
Case 2:19-cv-01549-SVW-PLA Document 18 Filed 03/11/19 Page 12 of 21 Page ID
                                #:13242


    1   23, 25, 34, 35, 43, 44, 46.) If Optional proves DAS participated in or joined
    2   the conspiracy, it makes no difference whether $15 million of the funds the
    3   conspirators stole ended up in Alexandria’s Swiss account. The existence of
    4   these alternative theories defeats federal question jurisdiction. Ultramar
    5   America Ltd. v. Dwelle, 900 F.2d 1412, 1414 (9th Cir. 1990). Additionally, the
    6   state Court of Appeal has already held that Optional has pled and can establish a
    7   prima facie case against DAS for joining the Kims’ conspiracy to convert
    8   Optional’s money, and engaging in a fraudulent transfer, without benefit of the
    9   Final Judgment. Optional Capital, Inc. v. DAS Corporation., supra, 222
   10   Cal.App.4th at p. 1402.
   11         Further, whether the minute orders in the post-Judgment contempt
   12   proceedings provide DAS a defense on grounds they collaterally estop Optional
   13   from proving essential elements of its causes of action, as DAS claims, does not
   14   convert the state law claims to federal claims.1 An "affirmative defense based on
   15   federal law" does not "render[] an action brought in state court removable."
   16   Berg v. Leason, 32 F.3d 422, 426 (9th Cir. 1994).
   17         Thus, in Rivet v. Regions Bank of Louisiana, 522 U.S. 470, 472 (1998),
   18   the Supreme Court was called upon to decide whether removal may be
   19   predicated on a defendant's assertion that a prior federal judgment had res-
   20   judicata effect. The court answered the question with a resounding no. “In
   21

   22         1
               The defense itself has no merit. The sine qua non for application of res-
        judicata or collateral estoppel is a final judgment on the merits. Tahoe-Sierra
   23
        Preservation Council, Inc. v. Tahoe Regional Planning Agency, 322 F.3d 1064,
   24   1081 (9th Cir. 2003) The merits of Optional’s ownership claim to the Swiss
        Funds was determined in the 2013 trial based upon the evidence Optional
   25
        presented showing those funds were traceable to the funds that were converted
   26   from it in 2001. Neither the legal nor factual basis for Judge Collins’
   27
        determination Optional owned the Swiss Funds was or even could be at issue in
        the contempt proceeding. Maggio v. Zeitz, 333 U.S. 56, 69 (1948); Balla v.
   28   Idaho State Bd. of Corrections, 869 F.2d 461, 465 (9th Cir. 1989).
                        PLAINTIFF’S EX-PARTE APPLICATION TO REMAND
                                            -7-
Case 2:19-cv-01549-SVW-PLA Document 18 Filed 03/11/19 Page 13 of 21 Page ID
                                #:13243


    1   sum, claim preclusion by reason of a prior federal judgment is a defensive plea
    2   that provides no basis for removal under § 1441(b). Such a defense is properly
    3   made in the state proceedings, and the state courts' disposition of it is subject to
    4   this Court's ultimate review.” Id. 522 U.S. at p. 478. In so concluding, the
    5   court also re-affirmed the longstanding rule that “a case may not be removed to
    6   federal court on the basis of a federal defense, ... even if the defense is
    7   anticipated in the plaintiff's complaint, and even if both parties admit that the
    8   defense is the only question truly at issue in the case.” ” Id. 522 U.S. at p. 475
    9   citing Franchise Tax Bd. of Cal. v. Construction Laborers Vacation Trust for
   10   Southern Cal., 463 U.S. 1, 14 (1983).
   11         Nor does the All Writs Act support removal, as DAS claims. The
   12   Supreme Court long ago determined that the All Writs Act does not confer
   13   original jurisdiction required to support removal pursuant to § 1441. Syngenta
   14   Crop Protection, Inc. v. Henson, 537 U.S. 28, 32-33 (2002).
   15         Ultimately, what DAS ignores is that the only issue cognizable in the in
   16   rem proceedings was ownership of the defendant properties. Because in rem
   17   forfeiture proceedings are against the defendant properties, such proceedings
   18   necessarily do not adjudicate torts or award damages to people who are injured
   19   by those torts. A state law claim can only be re-characterized as a federal claim
   20   when the federal law affords a remedy for the wrong the plaintiff asserts he
   21   suffered. Hunter v. United Van Lines 746 F.2d 635, 642-643 (9th Cir. 1984).
   22   The in rem proceeding did not afford Optional a damage remedy against DAS
   23   for its torts. Consequently, Eyak Native Village v. Exxon Corp. 25 F.3d 773 (9th
   24   Cir. 1994) provides DAS no help.
   25         Since DAS has failed to show removal jurisdiction exists, the case should
   26   be remanded so that Optional is not prejudiced any longer by delay in the trial
   27   of its claims.
   28

                         PLAINTIFF’S EX-PARTE APPLICATION TO REMAND
                                             -8-
Case 2:19-cv-01549-SVW-PLA Document 18 Filed 03/11/19 Page 14 of 21 Page ID
                                #:13244


    1         3.     The petition is also untimely.
    2         The removal petition is also five years too late. The 30-day period of
    3   timeliness is measured from the point at which the defendant had notice that the
    4   case was removable. 28 U.S.C. § 1446 (b) (3). The complaint was served on
    5   DAS in 2011. After the Final Judgment was entered adjudicating Optional the
    6   owner of the Swiss Funds, Optional amended the complaint to allege this fact,
    7   attached the Final Judgment as an exhibit, and add the Penal Code violation.
    8   The FAC was served on DAS on March 24, 2014. Thereafter, the FAC has not
    9   changed and remains the operative pleading. Thus DAS has had clear notice
   10   since 2014 that Optional intended to rely on the Final Judgment.
   11         Knowing this, DAS resorts to misrepresentation and untenable arguments
   12   in an effort to bring itself within the 30-day period by claiming it just learned in
   13   pre-trial filings that Optional seeks to collaterally attack the “judgment and
   14   orders” in the forfeiture case. Optional is not, and has never, sought to
   15   collaterally attack the May 23, 2013 Final Judgment of the district court in this
   16   case. It would be foolish, if not inane, for Optional to do so. For, after nine
   17   years of litigation in the district court, Optional prevailed on the merits. The
   18   district court’s merits determination that Optional is the owner of the Swiss
   19   Funds conclusively establishes that fact in this action. Cal. Code of Civ. Proc. §
   20   1908 (a) [a judgment against a thing rendered in an action before a court of the
   21   United States is “conclusive upon the title to the thing”]. Indeed, as an in rem
   22   adjudication against the Swiss Funds themselves, the Final Judgment
   23   determines the interest of all persons in those funds. Hanson v. Denckla, 357
   24   U.S. 235, 246 fn. 12 (1958). DAS’s assertion that Optional is challenging this
   25   favorable determination is even contradicted by the very evidence DAS relies
   26   upon. Optional’s opposition brief shows Optional has consistently claimed the
   27

   28

                        PLAINTIFF’S EX-PARTE APPLICATION TO REMAND
                                            -9-
Case 2:19-cv-01549-SVW-PLA Document 18 Filed 03/11/19 Page 15 of 21 Page ID
                                #:13245


    1   Final Judgment establishes Optional’s ownership.2 (See DAS removal petition
    2   at p. 3:11-15, citing DAS Exhibit BB at p. 10.)
    3         DAS’s attempt to bring itself within the 30-day requirement on grounds it
    4   just learned Optional purportedly wants to collaterally attack the post-Judgment
    5   collateral orders Judge Phillips made in the in rem proceeding on December 28,
    6   2018 and January 18, 2019 is also both false and untenable. It is DAS - not
    7   Optional – that seeks to introduce those collateral orders in the state court action
    8   as part of DAS’s defense, DAS claiming they should be given res judicata
    9   (claim preclusion) or collateral estoppel (issue preclusion) effect. All Optional
   10   has done is object to having irrelevant hearsay put before the jury, as DAS’s
   11   own evidence admits. (See DAS removal petition at p. 3:20-24, citing DAS
   12   Exhibit EE at p. 12.)
   13         As previously stated, the defense of res judicata or collateral estoppel do
   14   not support removal, even if they applied as DAS claims. Rivet v. Regions
   15   Bank of Louisiana, supra, 32 F.3d at p. 426.
   16

   17         4.     The “Act of State” doctrine does not support removal.
   18         Finally, DAS did not raise in its answer any defense based upon the “Act
   19   of State” doctrine, yet it argues in its removal petition that this is both an issue
   20   in the action and supports removal. DAS is wrong on both counts.
   21         First, as an affirmative defense, the burden of pleading and proving that
   22
              2
               At the end of the day, DAS wants the state court to ignore the 5-23-2013
   23
        Final Judgment based upon the post-Judgment contempt minute orders. The fact
   24   remains that Optional, and only Optional, prevailed in the trial on the merits. Not
        the Government, not DAS, not the Kims, and not Alexandria. Consequently, res
   25
        judicata now precludes all of them, and particularly DAS, from challenging the
   26   adjudication in favor of Optional on any other theory, including collateral
   27
        estoppel. Kamilche Co. vs. U.S., 53 F.3d 1059, 1063 (9th Cir. 1995) (government
        prohibited from arguing adverse possession or any other legal theory inconsistent
   28   with the Simpson 1 court’s ruling Simpson owns the disputed property).
                         PLAINTIFF’S EX-PARTE APPLICATION TO REMAND
                                            -10-
Case 2:19-cv-01549-SVW-PLA Document 18 Filed 03/11/19 Page 16 of 21 Page ID
                                #:13246


    1   conduct of a foreign government amounts to an Act of State rests with DAS, the
    2   party asserting the defense. See Alfred Dunhill of London, Inc. v. Republic of
    3   Cuba, 425 U.S. 682, 691 (1976).      DAS never pleaded this defense when it
    4   originally demurred to the complaint in 2011, or when it answered the FAC in
    5   2014. To this date, DAS has not sought to amend its answer to allege the
    6   defense. Therefore, the act of State doctrine is not an issue in this case.
    7         Moreover, if DAS were to seek leave to amend its Answer, and leave is
    8   granted, removal still would not lie. “[A] case may not be removed to federal
    9   court on the basis of a federal defense, ... even if the defense is anticipated in
   10   the plaintiff's complaint, and even if both parties admit that the defense is the
   11   only question truly at issue in the case.” Rivet v. Regions Bank of Louisiana,
   12   supra, 522 U.S. at 475.
   13         Indeed, while DAS argues the merits of a defense it has not even pled, its
   14   arguments about that defense are both conclusory and meritless. The doctrine
   15   only applies if the relief sought by the plaintiff requires a court to invalidate an
   16   official act of a foreign sovereign. W.S. Kirkpatrick & Co. v. Envtl. Tectonics
   17   Corp. Int'l, 493 U.S. 400, 405-406 (1990). That an act of a foreign sovereign
   18   lurks in the background does not invoke the doctrine. Timberlane Lumber Co.
   19   v. Bank of America, 549 F.2d 597, 608 (9th Cir. 1976) (doctrine inapplicable
   20   where defendants obtained a government order as part of their conspiracy to
   21   disrupt plaintiff’s business).
   22         Even were DAS permitted to amend its answer at this late date, it could
   23   not establish that for Optional to obtain damages against it for a theft that
   24   occurred in South Korea in 2001, the act of a Swiss prosecutor in lifting a freeze
   25   on funds in a bank account in Switzerland 10 years later, would have to be
   26   invalidated. Also, if what DAS asserts in its papers about the conduct of the
   27   prosecutor is even relevant and admissible, a jury could reject DAS’s arguments
   28   and conclude the Kims, Alexandria and DAS simply obtained a prosecutor’s
                         PLAINTIFF’S EX-PARTE APPLICATION TO REMAND
                                            -11-
Case 2:19-cv-01549-SVW-PLA Document 18 Filed 03/11/19 Page 17 of 21 Page ID
                                #:13247


    1   order as part of their conspiracy.
    2         Finally, the doctrine is not found in the Constitution or any federal
    3   statute. Instead, it is a legal principal that, where it applies, applies to all courts
    4   - both state and federal. The state court is not only capable of determining
    5   whether the doctrine applies here, Optional submits the state court is in better
    6   position to decide it, since it is state law that dictates what Optional must
    7   establish to prove its claim.
    8         In short, DAS has not established that jurisdiction exists. At best, DAS
    9   has shown that if granted leave it might be able to raise a defense based upon
   10   the Act of State doctrine. But defenses based upon federal law do not support
   11   removal. Optional’s motion to remand should be granted.
   12

   13         5.     Conclusion
   14         DAS has failed to show removal jurisdiction exists, while the
   15   circumstances show the removal petition was filed purely for purposes of delay.
   16   The case should be remanded so that Optional is not prejudiced any longer by
   17   delay in the trial of its claims. Optional requests that DAS and its attorneys
   18   LTL Attorneys be ordered to pay Optional’s actual costs and reasonable
   19   attorneys under 28 U.S.C. § 1447[c].
   20                                            Respectfully submitted,
   21   Date: March 11, 2019                     ROGARI LAW FIRM, PC
   22
                                                 ______/s/______________________
   23                                            By: Ralph Rogari
                                                 Attorney for Optional Capital, Inc.
   24

   25

   26

   27

   28

                         PLAINTIFF’S EX-PARTE APPLICATION TO REMAND
                                            -12-
Case 2:19-cv-01549-SVW-PLA Document 18 Filed 03/11/19 Page 18 of 21 Page ID
                                #:13248


    1                        DECLARATION OF RALPH ROGARI
    2         I, Ralph Rogari, declare:
    3         1.     I am an attorney licensed to practice before all courts of the state of
    4   California, the Ninth Circuit Court of Appeals, and the U.S. District Court for
    5   the Central District of California. The following facts are of my personal
    6   knowledge and if called upon to testify, could do so as to the following facts.
    7         2.     Along with Mary Lee, I have represented Optional Capital, Inc.
    8   continuously in this case since it was filed in 2011. Mary Lee and I have also
    9   continuously represented Optional Capital, Inc. in the consolidated in rem
   10   forfeiture proceedings in the U.S. District Court, Central District of California,
   11   cases CV04-2788, CV04-3386, and CV05-3910 since 2004, in both the district
   12   court and before the Ninth Circuit. As such I am personally familiar with the
   13   pleadings and documents on file in those actions.
   14         3.     The within lawsuit was filed on December 1, 2011. The operative
   15   complaint is the First Amended Complaint, and it alleges three causes of action.
   16   A copy of the FAC is attached as Exhibit 1.
   17         4.     When this action was filed, the three related in rem proceedings
   18   identified above were ongoing in the district court. They had been filed by the
   19   U.S. Government in 2004 and 2005, and sought civil forfeiture of properties
   20   acquired by the Kims and others with Optional’s funds. Case CV05-3910
   21   specifically sought forfeiture of the Swiss Funds, among other properties.
   22   Optional and DAS, as well as Alexandria and the Kims, filed ownership claims
   23   to the Swiss Funds. As it does in this action, Optional alleged it owned the
   24   Swiss Funds because they were traceable to the funds the Kims had stolen from
   25   it back in 2001.
   26         5.     The Government eventually lost its forfeiture case on summary
   27   judgment. The district court had ruled this meant Optional and DAS also lost
   28   their ownership claims, but by decision filed December 15, 2010, the Ninth
                           PLAINTIFF’S EX-PARTE APPLICATION TO REMAND
                                              -13-
Case 2:19-cv-01549-SVW-PLA Document 18 Filed 03/11/19 Page 19 of 21 Page ID
                                #:13249


    1   Circuit reversed, holding the district court had continuing in rem jurisdiction
    2   over the Swiss Funds and other defendant properties, and ordering the district
    3   court to determine who, as between Optional, DAS, the Kims and Alexandria,
    4   was their true owner. U.S. vs. DAS Corporation, 406 Fed.Appx. 154, 2010 WL
    5   5189226 (2010). A copy of the decision is attached as Exhibit 2.
    6         6.   By decision filed January 4, 2011, the Ninth Circuit also reinstated a
    7   $33.7 million conversion verdict Optional had obtained against members of the
    8   Kim family and Alexandria based on the theft of the $33.7 million and deposit
    9   of some of those funds into the Swiss account. Optional Capital, Inc. v. KJ
   10   Kim et al. 414 Fed.Appx. 12, 2011 WL 17578 (2011) A copy of the decision is
   11   attached as Exhibit 3.
   12         7. On the heels of that decision, and on February 1, 2011, the transfer
   13   from Alexandria to DAS took place. It took place without prior knowledge or
   14   consent of Optional or the district court. When Optional learned what had
   15   transpired and DAS’s counsel was required to disclose what had occurred, DAS
   16   acknowledged the transfer of possession to DAS did not deprive the district
   17   court of jurisdiction to determine ownership of the Swiss Funds:
   18         This court never has had control over the Swiss Accounts.
              Consequently, its jurisdiction and ability to determine ownership of
   19         the funds in the Swiss Accounts was not and could not be affected
              by the transfer of funds in the Swiss Accounts to DAS.
   20
        (DAS Oppn. to contempt Dkt 754, filed 5/23/11 pg. 21 of 32, lines 2-5.)
   21
              There is no merit to Optional’s claim that ordering the foreign
   22         funds into the United States is “necessary” for this Court to be able
              to decide the competing claims to the Swiss Accounts, or that
   23         Credit Suisse’s transfer of funds from the Swiss Accounts
              somehow divested this Court of in rem jurisdiction. According to
   24         the Ninth Circuit, the Court retains in rem jurisdiction without any
              control over the funds.. . . . Therefore, the transfer neither
   25         undermined this Court’s in rem jurisdiction, nor otherwise
              impacted the ability of this Court to exercise that jurisdiction and
   26         decide the claims before it.
   27   (DAS Oppn. to contempt Dkt 754, filed 5/23/11 pg. pg. 22 of 32, lines 1-10.]
   28         8. Beginning April 30, 2013, the district court conducted a bench trial
                        PLAINTIFF’S EX-PARTE APPLICATION TO REMAND
                                           -14-
Case 2:19-cv-01549-SVW-PLA Document 18 Filed 03/11/19 Page 20 of 21 Page ID
                                #:13250


    1   on the merits of Optional’s, the Kims and Alexandria’s competing ownership
    2   claims to the Swiss Funds and other properties that were the subject of the in
    3   rem proceeding. Optional prevailed. A copy of the district court’s Findings of
    4   Fact and Conclusions of Law entered on May 17, 2013 is attached as Exhibit 4.
    5         9.     The district court’s Final Judgment was entered on May
    6   23, 2013. A copy of the court’s Final Judgment is attached as Exhibit 5.
    7         10.    The Final Judgment was entered while the state appeal in
    8   this action was pending. Consequently, when jurisdiction was restored to the
    9   state trial court, and on March 24, 2014, Optional filed its First Amended
   10   Complaint (FAC), adding the allegation that Optional had obtained Judgment in
   11   its favor, decreeing Optional the owner of the Swiss Funds, and attaching a
   12   copy of the Final Judgment to the FAC. (Exhibit 1.)
   13         11.    Upon being served with the FAC, DAS did not remove the case to
   14   this Court. Rather, on May 12, 2014, DAS filed its answer. A true copy of the
   15   Answer is attached as Exhibit 6. DAS’s Answer did not raise as an affirmative
   16   defense that the state court lacked jurisdiction over the causes or that the claims
   17   are barred under the Act-of-State doctrine, nor has DAS ever sought to amend
   18   its Answer to raise those defenses.
   19         12.    From 2014-2018, Optional’s claims against other defendants were
   20   extensively litigated. At a status conference held on April 5, 2018, the matter
   21   was set for a jury trial against DAS to begin March 4, 2019.
   22         13.    DAS then began stalling. Three times, DAS applied ex parte to
   23   have the trial continued. Optional opposed all three ex partes, and the trial
   24   court denied them, the last denial occurring on January 18, 2019. On January
   25   28, 2019, DAS’s counsel then sought delay by filing a motion to withdraw.
   26   DAS filed no opposition, but Optional did. DAS’s counsel then withdrew the
   27   motion two days before the hearing.
   28

                        PLAINTIFF’S EX-PARTE APPLICATION TO REMAND
                                           -15-
Case 2:19-cv-01549-SVW-PLA Document 18 Filed 03/11/19 Page 21 of 21 Page ID
                                #:13251


    1         14.    On February 22, 2019, the trial was briefly continued to March 11,
    2   2019, and the FSC set for March 5, 2019. Without notice to Optional or the
    3   court, DAS filed its removal petition on March 4, 2019.
    4         15.    At the FSC of March 5, 2019 the trial court continued
    5   the FSC to March 18 and the trial to April 15, so that this Court could determine
    6   whether subject matter jurisdiction existed in this Court.
    7         16.    By e-mail on March 5, 2019, I advised DAS’s attorneys
    8   that Optional intended to file this ex-parte application unless DAS was willing
    9   to withdraw the subject removal petition. DAS’s counsel advised me by e-mail
   10   on March 6, 2019 that DAS was unwilling to do so, thus necessitating this
   11   application. Copies of the emails are attached as Exhibit 7.
   12         I declare under penalty of perjury the foregoing is true and correct.
   13   Executed on March 11, 2019 at Los Angeles, California.
   14

   15                                                 _/S/_____________________
                                                      RALPH ROGARI
   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                        PLAINTIFF’S EX-PARTE APPLICATION TO REMAND
                                           -16-
